Citation Nr: 1527971	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the October 2010 rating decision, the RO denied service connection for a right knee strain.  The October 2010 denial was based, in part, on the April 2010 VA examiner's determination that the Veteran was not symptomatic for a patella irregularity.  In an August 2011 decision, the RO denied the Veteran's application to reopen the claim of service connection for right knee strain noting that new and material evidence had not been received.  Within one year of the rating decision, however, in September 2011, a VA examiner rendered a diagnosis of patellofemoral syndrome and reported that the Veteran's right knee was symptomatic.  Therefore, the Board finds that the October 2010 rating decision is not final because new and material evidence was received within one year of the issuance of the rating decision.  38 C.F.R. § 3.156(b).  

In the November 2011 rating decision, the RO denied entitlement to service connection for plantar fasciitis of the right foot (claimed as right foot traumatic injury) and entitlement to service connection for patellofemoral syndrome of the right knee (claimed as right leg traumatic injury).  

In November 2013, a hearing was held before a Decision Review Officer at the RO, and in February 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of both hearings are of record.  At the February 2015 hearing, the record was held open for 60 days in order to provide the Veteran with an opportunity to submit additional evidence.  

The Veteran, through his representative, subsequently submitted a private medical opinion in March 2015.  Although this medical opinion was not reviewed by the RO prior to the issuance of the February 2014 statement of the case, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). 

The Veterans Benefits Management System contains a copy of the hearing transcript and the March 2015 private medical opinion.  The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the February 2014 statement of the case.  The remainder of the documents in the electronic claims files are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in connection with his claim for service connection for a right knee disorder in April 2010 and September 2011, and a VA examination in connection with his claim for a right foot disorder in September 2011.  The examiners determined that the right foot and right knee disorders were less likely than not related to service.  The examiners did not, however, address the Veteran's lay statements that he experienced continuous knee pain since service nor his assertions that his foot disorder is a result of standing on his foot in a ceratin position in order to avoid knee pain.  Furthermore, as the Veteran was subsequently diagnosed with right knee arthritis, the Board finds that it would also be helpful if the Veteran was afforded an additional examination in order to determine all current diagnoses related to the Veteran's right knee and right foot.  

The Veteran submitted a private medical opinion in March 2015; however, the examiner did not provide a rationale for his opinion.  On remand, the Veteran should be afforded an opportunity to have the physician, Dr. T.W.H., submit an addendum opinion with a more thorough rationale.  

Additionally, there are outstanding, potentially relevant records that should be secured.  Specifically, the Veteran has contended that some of his service treatment records from boot camp are outstanding, and as such, an attempt should be made to secure any outstanding records.  Moreover, the Veteran testified at the February 2015 hearing that he was referred by the VA to three private physicians for his knee and that he started physical therapy at a VA healthcare facility for his knee.  As there has been no attempt made to obtain the private treatment records or the VA physical therapy records, all outstanding medical records should be obtained.  Finally, at the February 2015 hearing, the Veteran testified that he underwent physical fitness tests in connection with his employment as a police officer at the Dallas Police Department in around 1990.  As these records could be potentially relevant, an attempt should be made to secure any records from the police department.  

In remanding this case, the Board notes that VA is required to make reasonable efforts to obtain all relevant records, including private records and former employers, which the Veteran adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  A claimant is required to cooperate fully with VA's efforts and provide adequate information to authorize the release of existing records in an acceptable form. 38 C.F.R. § 3.159(c)(1).  The Board reminds the Veteran that the "duty to assist is not always a one-way street."  A veteran is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request his complete service treatment records.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his records as well as any further action to be taken. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right knee disorder and a right foot disorder, to specifically include the three doctors that he was referred to by VA and Dr. T.W.M.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include physical therapy records for his right knee.  

3.  The AOJ should attempt to obtain physical fitness tests and any relevant medical records from the Dallas Police Department where the Veteran was employed.  All attempts should be documented.

4.  The AOJ should inform the Veteran that he can request that his private physician, Dr. T.W.H., submit an addendum to his March 2015 medical opinion.  In particular, the opinion does not include a rationale for the conclusion reached. 

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee and right foot disorder that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current right knee and right foot disorders.  If a right tibia and/or fibula disorder is not present, the examiner should so state and explain why he or she believes that there is no current disability.  

For each right knee diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include from falling to the ground and hitting his knees when performing training exercises.  

For each diagnosed right foot disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include from standing or running in a certain position to avoid pain to his right knee.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




